           IN THE UNITED STATES DISTRICT COURT FOR THE
                  EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES ex rel. AUTOMATED
 BUILDING SYSTEMS—TULSA, INC.,

        Plaintiff,

 v.
                                                 Case No. CIV-18-058-RAW
 WESTERN SURETY COMPANY,

        Defendant,


                                            ORDER

       On September 13, 2019, United States Magistrate Judge Kimberly E. West entered her

Findings and Recommendation (“F&R”) [Docket No. 51] as to Plaintiff’s motion to enforce

settlement agreement [Docket No. 39] and Defendant’s motion to resolve dispute regarding

settlement agreement [Docket No. 42]. The Magistrate Judge recommended that both motions

be GRANTED to the extent that the terms of the handwritten signed agreement authored at the

settlement conference conducted in this case is a binding agreement the terms of which are fully

enforceable by either party. The parties had fourteen days to file any objections to the F&R. No

objections have been filed. The court finds that the F&R is well-supported by the evidence and

the prevailing legal authority. Accordingly, the F&R is hereby AFFIRMED and ADOPTED as

this court’s Findings and Order.

       IT IS SO ORDERED this 30th day of September, 2019.



                                            ______________________________________
                                            THE HONORABLE RONALD A. WHITE
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF OKLAHOMA
